In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00035-CV
                                                ______________________________
 
 
 
                                                  IN
RE:  KEITH RUSSELL JUDD
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Keith Russell Judd has petitioned
this Court for mandamus relief.  Judd
claims he has filed a petition in the trial court to dissolve an alleged common-law
marriage.  We deny Judd’s requested
relief.
            Mandamus issues only when the
mandamus record establishes (1) a clear abuse of discretion or the violation of
a duty imposed by law and (2) the absence of a clear and adequate remedy at
law.  Walker
v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); see In re Columbia Med. Ctr.
of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 207 (Tex. 2009).  It is the relator’s burden to provide this
Court with a sufficient record to establish the right to mandamus relief.  Walker,
827 S.W.2d at 837; In re Pilgrim’s Pride
Corp., 187 S.W.3d 197, 198–99 (Tex. App.––Texarkana 2006, orig.
proceeding); see Tex. R. App. P. 52.3.
            Judd has provided this Court with no
documents supporting his request.  There
is neither a certified copy of the motion Judd claims to have filed in the
trial court, nor any copies of the “several motions for default” Judd claims to
have presented to the trial court.  
            We find Judd has failed to
demonstrate he is entitled to the extraordinary remedy of mandamus relief.  
            We,
therefore, deny his petition.
 
 
                                                            Bailey
C. Moseley
                                                            Justice
 
Date Submitted:          April
4, 2011
Date Decided:             April
5, 2011